Case 16-31911-JNP       Doc 55    Filed 08/26/19 Entered 08/26/19 15:37:31                Desc Main
                                  Document     Page 1 of 3



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)
 Jonathan Schwalb, Esq.                                              Order Filed on August 26, 2019
                                                                     by Clerk U.S. Bankruptcy Court
 Friedman Vartolo LLP                                                    District of New Jersey

 85 Broad Street, Suite 501
 New York, New York 10004
 Attorney for BSI Financial Services as Servicer for U.S.
 Bank Trust National Association, as Trustee of the Chalet
 Series III Trust                                            Case No.: 16-31911
 P: (212) 471-5100
 Bankruptcy@FriedmanVartolo.com                              Chapter 13
 IN RE:
                                                             Hearing Date: July 16, 2019
 Zoretta M. Johnson
 aka Zoretta Johnson                                         Judge: Jerrold N. Poslusny, Jr.

               Debtor(s).




                   ORDER RESOLVING MOTION TO VACATE STAY

    The order set forth on the following pages, numbered two (2) through three (3), is hereby
ORDERED.




 DATED: August 26, 2019
Case 16-31911-JNP        Doc 55    Filed 08/26/19 Entered 08/26/19 15:37:31             Desc Main
                                   Document     Page 2 of 3


   Applicant:                                BSI Financial Services
   Applicant’s Counsel:                      Friedman Vartolo LLP
   Debtor’s Counsel:                         Thomas E. Dowey, Esq.
   Property Involved(“Collateral”):          1503 Beach Avenue, Atlantic City, NJ 08401

    Relief sought:
        Motion for relief from the automatic stay
             Motion to dismiss
             Motion for prospective relief to prevent imposition of automatic stay against the
collateral by debtor’s future bankruptcy filings

        For good cause shown, it is ORDERED that Applicant’s Motion(s) is (are) resolved,
subject to the following conditions:

   1. Status of post-petition arrearages:

       •   The Debtor is overdue for 9 months, from November 15, 2018 to July 15, 2019.
       •   The Debtor is overdue for 9 payments at $1,456.99 per month.
       •   Less Funds held in debtor(s) suspense ($225.14).

       Total Arrearages Due $12,887.77


   2. Debtor must cure all post-petition arrearages, as follows:

       •   Beginning on July 15, 2019, regular monthly mortgage payments shall continue to be
           made in the amount of $1,456.99 or as further defined by the terms of the Note,
           Mortgage or payment change notifications.
       •   The amount of $12,887.77 shall be capitalized in the debtor’s Chapter 13 plan.
       •   Debtor must file a modified plan by July 31, 2019 detailing the $12,887.77 arrears
           being capitalized into the Chapter 13 Plan.


   3. Payments to the Secured Creditor shall be made to the following address(es):



       Regular monthly payment:
                                      BSI Financial Services
                                      314 S. Franklin Street
                                      Titusville, PA 16354
Case 16-31911-JNP          Doc 55    Filed 08/26/19 Entered 08/26/19 15:37:31               Desc Main
                                     Document     Page 3 of 3




In the event of Default:

       If the Debtors fail to make the regular monthly payments or fail to file modified plan
addressing the arrears within thirty (30) days of the date the payments are due, then the Secured
Creditor may obtain an Order Vacating the Automatic Stay as to the Collateral by filing, with the
Bankruptcy Court, Certification specifying the Debtors’ failure to comply with this Order. At the
time the Certification is filed with the court, a copy of the Certification shall be sent to the
Chapter 13 Trustee, the Debtors, and the Debtors’ Attorney.




   4. Award of Attorney’s Fees:

       The Applicant is awarded attorney’s fees of $500.00, and costs of $181.00.
The fees and costs are payable through the Chapter 13 plan.
